Citation Nr: 1634987	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  16-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for colon and rectum cancer, to include intestinal blockages, as secondary to asbestos exposure.

2.  Entitlement to service connection for brain tumors, as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for impotency and skin cancer, both due to asbestos exposure, have been raised by the record in a May 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for cancers of the brain, colon, and rectum, as well as an intestinal blockage, secondary to asbestos exposure.  For the following reasons, the Board finds a remand is warranted so that the Veteran might undergo Compensation and Pension (C&P) examinations.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As for diseases incurred due to asbestos exposure, although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1MR, IV.ii.2.C.9; M21-1MR, IV.ii.1.H.29.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  Essentially, VA must determine whether the record demonstrates evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

A review of the facts reveals that the RO conceded that the Veteran was exposed to asbestos exposure, and the Veteran's medical treatment records confirm that he suffered from colon and brain cancers.  Moreover, the Veteran's dermatologist submitted an October 2015 statement in which he stated "Please consider his asbestos exposure as contributing to his cancers."  Despite such facts, the RO continued to deny the Veteran's claims without offering him C&P examinations for his claimed conditions.  A sympathetic reading of the Veteran's belief that his conditions are due to asbestos exposure means that a remand is warranted, in order for the Veteran to undergo the necessary examinations.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an eamination with an appropriate examiner to determine if the Veteran's brain, colon, and rectum cancers are as likely as not (50 percent proability or greater) that the Veteran's cancers are related to his in-service exposure to asbestos.  In making this determination, the examiner should consider the Veteran's physician's statement that his asbestos exposure contributed to his cancers.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





